                              2:19-cv-02148-CSB-EIL # 58-1               Page 1 of 21
                                                                                                              E-FILED
                                                                                Tuesday, 12 January, 2021 07:00:38 PM
                                                                                         Clerk, U.S. District Court, ILCD
5590-21
KEF/tlp
                                    IN THE UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF ILLINOIS
                                             URBANA DIVISION

WYLESHA AYRES,                                                 )
                                                               )
            Plaintiff,                                         )
                                                               )
            v.                                                 )        No.:    19-2148
                                                               )
SHERIFF DEPUTIES CODY CHRISTENSEN and                          )
CORY FLOYD, CHAMPAIGN COUNTY SHERIFF’S                         )
OFFICE, and CHAMPAIGN COUNTY, ILLINOIS,                        )
                                                               )
            Defendants.                                        )

                                        DECLARATION OF JON B. BLUM

            I, JON B. BLUM, being duly sworn and under oath, over 21 years of age and under no

legal disability, state that if called as a witness I would competently testify to the following:

            1.        Attached to this Affidavit is a true and accurate copy of the expert report I

prepared for this case.

            2.        I would testify consistent with this report if called to testify in trial.

            Further Affiant sayeth not.


Dated: _ 1.12.2021                                             /s/    Jon B. Blum
                                                                      Jon B. Blum


         Under penalties as provided by law pursuant to 28 U.S.C. § 1746, the undersigned
certifies that the statements set forth in this instrument are true and correct, except as to
matters therein stated to be on information and belief and as to such matters the undersigned
certifies as aforesaid that he verily believes to be true.

                                                               /s/    Jon B. Blum
                                                                      Jon B. Blum

          Exhibit K
                                                          1
               2:19-cv-02148-CSB-EIL # 58-1   Page 2 of 21




Expert Opinion Report

         IN THE UNITED STATES DISTRICT COURT
         FOR THE CENTRAL DISTRICT OF ILLINIOS
                    URBANA DIVISION

                       Case No. 19-2148

                Wylesha Ayres, PLAINTIFFS,

                               v.

Sheriff Deputy Corey Christensen, Sheriff Deputy Cody Floyd,
 Champaign County Sheriff’s Office and Champaign County,
                   Illinois, DEFENDANTS.

                Prepared By           Date Completed
                 Jon B. Blum           July 8, 2020
                      2:19-cv-02148-CSB-EIL # 58-1           Page 3 of 21
 Case No. 19-2148                                                      Expert Opinion Report


I.   Case Materials

     All case materials were provided by defense counsel or obtained by me before July
     8, 2020. Opinions herein were formed after reviewing items in the table below and
     applying my combined 28 years of experience as a sworn law enforcement officer,
     international instructor, and training curriculum developer. My resume and case vitae
     are attached to this report. Should additional information relevant to my opinion be
     discovered at a later date, I respectfully request an opportunity to review same and
     amend this report if needed.

      #    Case Materials                                                           Pages
       1   Complaint; Amendments; Responses                                           178
       2   CCSO Policies #320, 322, 404, 500, 600, 900                                 20
       3   CCSO CAD Call Details (traffic stop on May 8, 2019)                          2
       4   Traffic Citation / Stop Receipt (May 8, 2019)                                2
       5   Cody Floyd: Deposition                                                     132
       6   Cody Floyd: Personnel File                                                 149
       7   Cody Floyd: Body Worn Camera Video from May 8, 2019 (5:00)                   1
       8   Cory Christensen: Deposition                                               201
       9   Cory Christensen: Personnel File                                           126
      10   Cory Christensen: Body Worn Camera Video from May 8, 2019 (16:57)            1
      11   Wylesha Ayres: Criminal history; ARMS report                                67
      12   Wylesha Ayres: Deposition                                                  160
      13   Letika Graham: Deposition                                                   86
      14   Shane Cook: Deposition                                                     198
      15   Joseph Blaettler: Plaintiff’s Expert Opinion Report                         40
      16   Joseph Blaettler: Deposition                                               155
      17   The Federal Law Enforcement Informer (Dept. of Homeland Security)           13
                                                                            TOTAL    1531




                                  Continued on the next page




                                          Page 1 of 12
                                     2:19-cv-02148-CSB-EIL # 58-1                     Page 4 of 21
          Case No. 19-2148                                                                            Expert Opinion Report


         II.      Incident Summary

                  Champaign County Sheriff Deputy Cory Christensen (DEFENDANT) was
                  working uniform patrol around 10:00 p.m. on Wednesday, May 8, 2019. Deputy
                  Christensen saw a sliver Jeep Patriot at the intersection of North Mattis Avenue
                  and West Bloomington Avenue in Champaign, Illinois. One of the Jeep’s front
                  headlights was not working. Deputy Christensen turned his marked patrol vehicle
                  around to follow the Jeep. While driving behind the Jeep, Deputy Christensen ran
                  a query on the Jeep’s registration plate through the Illinois Law Enforcement
                  Agencies Data System (LEADS). LEADS is a statewide computer system used
                  by Illinois officers to access the National Crime Information Center (NCIC), motor
                  vehicle license plates, individual drivers' licenses, arrest warrants and stolen
                  property. According to LEADS, the Jeep’s registration plate had been expired for
                  two months.

                  At 9:56 p.m., Deputy Christensen turned on his patrol vehicle’s emergency lights
                  and stopped the Jeep on Anthony Drive near the intersection of Dobbins Drive.1
                  The Jeep was stopped in an area known for high rates of violent felonies, gun
                  violence and illegal drug activity.2

                  For safety reasons, Deputy Christensen made initial contact with the Jeep’s
                  occupants by walking up to the front passenger window where Ms. Letika
                  Graham was seated. As soon as Deputy Christensen reached the open front
                  passenger window, he “detected cannabis emanating from the interior of the
                  [Jeep].”3 Ms. Graham owned the Jeep, but was letting her life partner, Ms.
                  Wylesha Ayres (PLAINTIFF) drive. There were two infant children in Jeep’s rear
                  seat.

                  Deputy Christensen immediately introduced himself, explained the reason why
                  he stopped the Jeep, and said he would “not issue a citation” 4 for the registration
                  violation. Ms. Ayres, 27, did not have any identification, but provided her full
                  name and date of birth to Deputy Christensen.

                  Deputy Christensen asked Ms. Graham and Ms. Ayres to wait inside the Jeep
                  until he returned. While walking back to his patrol vehicle from the Jeep at 9:58
                  p.m.,5 Deputy Christensen used his portable radio to call dispatchers and request
                  back-up. Deputy Cody Floyd was nearby and arrived on the scene at 10:00 p.m.6


1 Cory Christensen’s Body Worn Camera Video; Cory Christensen’s Deposition (p. 167); CCSO CAD Call Details
2 Cory Christensen’s Deposition (p. 168); Cody Floyd’s Deposition (p. 122-123)
3 Cory Christensen’s Deposition (p. 59)
4 Cory Christensen’s Body Worn Camera Video
5 Cory Christensen’s Body Worn Camera Video
6 Cory Christensen’s Body Worn Camera Video; Cody Floyd’s Body Worn Camera Video; CCSO CAD Call Details


                                                             Page 2 of 12
                                        2:19-cv-02148-CSB-EIL # 58-1            Page 5 of 21
           Case No. 19-2148                                                               Expert Opinion Report


                    Per standard traffic stop protocols, Deputy Christensen conducted a LEADS
                    query on Ms. Graham and Ms. Ayres. According to LEADS, Ms. Ayres’ driver’s
                    license had expired thirteen months ago in April 2018.

                    Deputy Christensen also conducted an Area-wide Records Management System
                    (ARMS) query on Ms. Graham and Ms. Ayres. ARMS is a computerized reporting
                    data base that is shared by the Champaign County Sheriff’s Office, Champaign
                    Police Department, University of Illinois Police, Urbana Police Department, and
                    Village of Rantoul Police Department. Ms. Ayres had “numerous contacts with
                    different agencies that share ARMS.” 7 According to ARMS data, there were
                    specific officer safety “alerts..and numerous arrests” 8 for Ms. Ayres that included
                    the following:9

                    •    parole
                    •    gang affiliation
                    •    several aliases*
                    •    involved in multiple robberies
                    •    arrested locally and in other Illinois counties

                    *Deputy Christensen used booking photos available in ARMS to confirm Ms. Ayres’
                    identity.


                    At 10:03 p.m.,10 Deputy Christensen walked directly to the Jeep’s driver door to
                    talk with Ms. Ayres. Deputy Floyd provided back-up by standing along the
                    shoulder of North Mattis Avenue between Deputy Christensen’s patrol vehicle
                    and the Jeep.

                    To explain his findings and intentions privately, Deputy Christensen asked Ms.
                    Ayres to step out of the Jeep. Ms. Ayres was wearing a grey ball cap, dark
                    colored t-shirt and red pants. The pants were “baggy…hanging…[and] loose
                    fitting.” 11 Her t-shirt was also partially untucked and covering portions of her
                    waist.

                    Deputy Christensen said, “You are not under arrest” and “Do you have any
                    weapons on you?” 12 Ms. Ayres said, “No.”13 While walking toward the rear of the
                    Jeep, Deputy Christensen instructed Ms. Ayres to “Keep your hands out of your
                    pockets.” 14

7 Cory Christensen’s Deposition (p. 63)
8 Cory Christensen’s Deposition (p. 66-72)
9 Wylesha Ayres’ ARMS Record
10 Cory Christensen’s Body Worn Camera Video
11 Cory Christensen Deposition (p. 99); Cody Floyd’s Deposition (p. 80)
12 Cory Christensen’s Body Worn Camera Video
13 Cory Christensen’s Body Worn Camera Video
14 Cory Christensen’s Body Worn Camera Video


                                                                 Page 3 of 12
                                    2:19-cv-02148-CSB-EIL # 58-1                    Page 6 of 21
          Case No. 19-2148                                                                    Expert Opinion Report


                  Ms. Ayres and Deputy Christensen talked briefly while standing between the
                  Jeep and patrol vehicle. Ms. Ayres said she did not know her driver’s license was
                  expired. When questioned about the smell of marijuana coming from inside the
                  Jeep Ms. Ayres said, “I had smoked earlier.” 15 Deputy Christensen asked, “Do
                  you mind if I just pat you down real quick? Is that Ok? Want to turn around for
                  me?” 16 Without answering, Ms. Ayres raised both of her arms out parallel to the
                  ground and turned her back toward Deputy Christensen.17

                  Ms. Graham was watching the interaction between Deputy Christensen and Ms.
                  Ayres from inside the Jeep “to see what’s going.” 18 Ms. Graham intended to
                  video the event using her cell phone, but the battery was dying.19 When Ms.
                  Ayres raised both of her arms for the pat-down search, Ms. Graham opened the
                  Jeep’s passenger door slightly and said, “I need to be at work!” 20 To keep Ms.
                  Graham inside the Jeep, Deputy Floyd said, “hang on just a second.” 21

                  With Deputy Floyd standing less than five feet away, Deputy Christensen began
                  his pat-down search of Ms. Ayres where her clothing was noticeably loose or
                  bulky. Approximately five seconds into the pat-down, Ms. Ayres “dropped [her]
                  arms,” 22 said, “Whoa. Don’t touch my butt” 23 and “walked off.” 24 Deputy
                  Christensen said, “I need to make sure you don’t have any weapons on you.” 25

                  Deputy Floyd instructed Ms. Ayres to stand near the front of the patrol car so
                  Deputy Christensen could talk with Ms. Graham. Deputy Christensen explained
                  to Ms. Graham that he smelled marijuana coming from inside the Jeep. Deputy
                  Christensen instructed Ms. Graham to stand outside the Jeep near Ms. Ayres
                  and Deputy Floyd so he could search inside for contraband. Ms. Graham was
                  initially reluctant to get out of the Jeep. She insisted there was “no weed in the
                  car…and had to be at work…by 10:00 p.m.” 26

                  By request, Ms. Graham and Ms. Ayres were allowed to stand near the Jeep so
                  they could watch their two infant children (who remained in the rear seat) while
                  Deputy Christensen searched the interior for less than 2 minutes.27 Deputy
                  Christensen did not find any illegal drugs or contraband inside the Jeep.


15 Cory Christensen’s Body Worn Camera Video
16 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
17 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
18 Letika Graham’s Deposition (p. 32)
19 Letika Graham’s Deposition (p. 32-22)
20 Deputy Cody Floyd’s Body Worn Camera Video
21 Deputy Cody Floyd’s Body Worn Camera Video
22 Wylesha Ayres’ Deposition (p. 32)
23 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
24 Wylesha Ayres’ Deposition (p. 87, 96)
25 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
26 Cory Christensen’s Body Worn Camera Video; Cody Floyd’s Body Worn Camera Video
27 Cory Christensen’s Body Worn Camera Video


                                                           Page 4 of 12
                                     2:19-cv-02148-CSB-EIL # 58-1      Page 7 of 21
          Case No. 19-2148                                                        Expert Opinion Report


                  At 10:08 p.m.,28 Ms. Ayres and Ms. Graham were allowed back into the Jeep and
                  Deputy Floyd cleared the scene. At 10:11 p.m., 29 Deputy Christensen issued Ms.
                  Ayres a citation for having an expired license and explained there was a
                  mandatory court appearance for the violation. Ms. Ayres refused to sign the
                  citation. Deputy Christensen cleared the traffic stop at 10:13 p.m. 30
                  The entire traffic stop lasted less than sixteen minutes and was recorded - in its
                  entirety – by Deputy Christensen’s body worn camera.

         III.     Opinions

                  A.       It was reasonable for Deputy Christensen to conduct a pat-down
                           search of Ms. Ayres for weapons.

                           A pat-down or frisk is a warrantless and limited search of a person’s outer
                           clothing and other areas in his or her immediate control for weapons only. To
                           conduct a frisk for weapons, the initial stop by law enforcement must be
                           lawful. However, both the stop and frisk must be independently justified. In
                           this matter, the initial stop of Ms. Ayres was justified because she was driving
                           a motor vehicle with an expired license plate on a public roadway.

                           To proceed from the stop to a frisk, law enforcement officers must have
                           specific and articulable facts that reasonably suggest the suspect is armed
                           and dangerous. The test used to determine whether a frisk is justified is an
                           objective one insofar as a reasonable officer under the same or similar
                           circumstances would believe the person stopped could be armed and
                           dangerous. Terry v. Ohio, 392 U.S. 1, 27 (1968)

                           The following facts made it reasonable for Deputy Christensen to believe
                           Ms. Ayres could have been armed and dangerous:

                           1.        Investigation type

                                     According to annual FBI Law Enforcement Officer Killed and
                                     Assaulted (LEOKA) reports, traffic enforcement is consistently one
                                     of the most dangerous job tasks performed by law enforcement
                                     professionals.31




28 Cory Christensen’s Body Worn Camera Video
29 Cory Christensen’s Body Worn Camera Video
30 Cory Christensen’s Body Worn Camera Video
31 https://ucr.fbi.gov/leoka


                                                      Page 5 of 12
                                        2:19-cv-02148-CSB-EIL # 58-1              Page 8 of 21
           Case No. 19-2148                                                                 Expert Opinion Report


                              2.        Location and time of day

                                        The Jeep was stopped at 10:00 p.m. in an area with one of the
                                        highest crime rates in Champaign County for gun violence and
                                        illegal drug activity. 32 Darkness makes it more difficult for officers to
                                        see and easier for suspects to hide evidence of a crime.

                              3.        Evidence of illegal drug activity

                                        It is widely recognized in the law enforcement industry that illegal
                                        drug activity and weapons go hand-in-hand. Deputy Christensen
                                        immediately smelled marijuana coming from inside the Jeep upon
                                        initial contact. During Deputy Christensen’s career as a law
                                        enforcement officer and canine handler, he has found weapons
                                        while investigating illegal drug activity.33

                              4.        Ms. Ayres criminal history34

                                        Information made available to Deputy Christensen through ARMS
                                        revealed that Ms. Ayres had a criminal history that included violent
                                        offenses (e.g., robbery, burglary). Ms. Ayres had been arrested by
                                        multiple law enforcement agencies within Champaign County and
                                        agencies in other Illinois counties. ARMS data also showed Ms.
                                        Ayres had prior gang affiliations. Ten months earlier, Ms. Ayres was
                                        inside a motor vehicle stopped by another law enforcement agency.
                                        She was accompanied by a violent offender known by Deputy
                                        Christensen. Officers found two guns inside the vehicle occupied by
                                        Ms. Ayres and one of them was stolen.

                              In this matter, the presence of infant children in the Jeep did not make it
                              any less reasonable that Ms. Ayres could have been armed and
                              dangerous.

                    B.        Deputy Christensen followed agency policy when conducting the
                              pat-down search of Ms. Ayres.

                              1.        Champaign County Sheriff’s Office (CCSO) policy “establishes
                                        guidelines for….conduct[ing] pat-down searches. The decision to
                                        temporarily detain a person and complete…a pat-down search shall
                                        be left to the deputy based on the totality of the circumstances,

32 Cory Christensen’s Deposition (p. 168); Cody Floyd’s Deposition (p. 122-123)
33 Cory Christensen Deposition (p 143-144)
34 Wylesha Ayres ARMS Record


                                                                 Page 6 of 12
                                        2:19-cv-02148-CSB-EIL # 58-1              Page 9 of 21
           Case No. 19-2148                                                                 Expert Opinion Report


                                        officer safety considerations, and constitutional safeguards. [Deputy
                                        Christensen] had articulable facts that criminal activity may be afoot
                                        and [Ms. Ayres] was connected with that possible criminal
                                        activity.”35 Specific articulable facts known by Deputy Christensen
                                        included the location of the stop, time of day, evidence of illegal
                                        drug activity by Ms. Ayres, and Ms. Ayres’ criminal history.

                                        “Once a valid stop has been made, and consistent with the deputy's
                                        training and experience, a deputy may pat a suspect's outer
                                        clothing for weapons if the deputy has a reasonable, articulable
                                        suspicion the suspect may pose a safety risk. The purpose of this
                                        limited search is not to discover evidence of a crime, but to allow
                                        the deputy to pursue the investigation without fear of violence.” 36

                                        Under CCSO policy, valid circumstances used to justify a pat-down
                                        search include, but are not limited to the time of day, location of
                                        stop, and knowledge of suspect’s propensity to carry weapons.37
                                        The traffic stop involving Ms. Ayres occurred at 10:00 p.m. in a
                                        location known for violent crime and illegal drug activity.38 Credible
                                        information obtained through ARMS about Ms. Ayres’ criminal
                                        history and her associations with violent persons known by Deputy
                                        Christensen demonstrated a propensity to possess weapons.

                                        “Whenever practicable, a pat-down search should not be conducted
                                        by a lone deputy. A cover deputy should be positioned to ensure
                                        safety and should not be involved in the search.” 39 Less than two
                                        minutes after making initial contact with Ms. Ayres, Deputy
                                        Christensen requested back-up and waited for Deputy Floyd to
                                        arrive before conducting the pat-down search of Ms. Ayres.

                                        “Whenever a deputy stops a person in a public place and pat-down
                                        searches the person or the person’s property, the deputy should
                                        issue a stop receipt providing the reason for the stop.”40 Deputy
                                        Christensen issued Ms. Ayres the required stop receipt
                                        documenting the pat-down search.41 Overall, Deputy Christensen
                                        adequately documented the traffic stop.



35 CCSO Policy #404: Contacts and Temporary Detentions
36 CCSO Policy #404: Contacts and Temporary Detentions
37 CCSO Policy #404: Contacts and Temporary Detentions
38 Cory Christensen’s Deposition (p. 168); Cody Floyd’s Deposition (p. 122-123)
39 CCSO Policy #404: Contacts and Temporary Detentions
40 CCSO Policy #404: Contacts and Temporary Detentions
41 Citation / Traffic Stop Receipt issued to Wylesha Ayres


                                                                 Page 7 of 12
                                     2:19-cv-02148-CSB-EIL # 58-1        Page 10 of 21
           Case No. 19-2148                                                          Expert Opinion Report


                            2.        CCSO policy #900 states that all custodial searches “shall be
                                      conducted with concern for safety, dignity, courtesy, respect for
                                      privacy and hygiene, and in compliance with policy and law to
                                      protect the rights of those who are subject to any search.”42

                                      It should be noted that CCSO policy #900 covers custodial
                                      searches, specifically searches incident to arrest, strip searches,
                                      and body cavity searches. A pat-down search for weapons only,
                                      like the one conducted on Ms. Ayres, is covered in CCSO policy
                                      #404 and #322 and less intrusive than searches covered in CCSO
                                      policy #900. In this matter, Deputy Christensen followed agency
                                      policy when conducting the pat-down search of Ms. Ayres.

                                      CCSO policy #322(e) 43 states the deputy performing “search” of a
                                      member of the opposite sex should make a “reasonable effort” to
                                      summon a deputy of the same sex; and, if “not practicable” to get a
                                      female, to call for a witness to the search. Here, Deputy Christensen
                                      knew there were no female CCSO patrol deputies on duty at the
                                      time. 44 Since it was not “practicable” for a female CCSO deputy to
                                      arrive on scene, Deputy Christensen requested back-up to witness
                                      the pat-down search of Ms. Ayres. “Seven…CCSO deputies cover a
                                      thousand square miles…during the evening shift…which is a 20-30
                                      minute one-way trip” 45 when responding to fellow deputy requests
                                      for back-up. By coincidence, CCSO Deputy Floyd was nearby and
                                      on the scene within two minutes. The prompt response by Deputy
                                      Floyd allowed Deputy Christensen to complete his investigation in
                                      less than sixteen minutes and accommodate Ms. Graham’s need to
                                      be at work, all while complying with CCSO policies.

                                      Deputy Christensen was not required to contact the Urbana or
                                      Champaign Police Departments to see if they had a female patrol
                                      officer on duty or available to conduct the pat down search of Ms.
                                      Ayres. Requesting assistance from agencies with overlapping or
                                      adjacent jurisdictions is done with prudence to ensure limited
                                      resources are used effectively. Conducting a brief and limited pat-
                                      down search does not warrant using limited external-jurisdiction
                                      resources.




42 CCSO Policy #900: Custodial Searches
43 CCSO Policy #322: Search and Seizure
44 Cory Christensen’s Deposition (p. 60)
45 Shane Cook’s Deposition (p. 75-76)


                                                       Page 8 of 12
                                   2:19-cv-02148-CSB-EIL # 58-1                    Page 11 of 21
          Case No. 19-2148                                                                    Expert Opinion Report


                                    Other criminal justice agencies like the department of corrections
                                    and Immigration Customs Enforcement (ICE) have same sex
                                    (officer and suspect) search protocols. However, searches of
                                    prisoners and detained illegal immigrants generally occurs in more
                                    secure environments (not rapidly evolving roadside traffic stops)
                                    and with the luxury of a same sex officer immediately available.
                                    Same sex searches required by the Transportation Security
                                    Administration (TSA) in airports also occurs in more secure
                                    environments with officers from both sexes readily available on-site.
                                    Additionally, many TSA airline passenger screening searches are
                                    conducted randomly under different legal standards or on people
                                    not suspected of being armed or dangerous.

                                    Deputy Christensen was respectful and courteous when he asked
                                    Ms. Ayres, “Do you mind if I just pat you down real quick? Is that
                                    Ok?” 46 Without answering, Ms. Ayres extended both of her arms
                                    out parallel to the ground.47 Ms. Ayres' consent to the search was
                                    implicit and she did not communicate any sensitivity or concern
                                    about the forthcoming pat-down search for weapons by a male law
                                    enforcement officer.

                                    Deputy Christensen started the pat-down where, in his experience,
                                    a weapon is most likely to be hidden by suspects. This includes hot
                                    spots48 or the suspect’s “pockets [and] waistline.”49 Deputy
                                    Christensen initially focused on areas where Ms. Ayres’ clothing
                                    was noticeably oversized or loose, which was the waist and front
                                    and rear pant pockets.

                                    Approximately five seconds into the pat-down search, Ms. Ayres
                                    said “Whoa. Don’t touch my butt” 50 and walked away from Deputy
                                    Christensen. Deputy Christensen said, “I need to make sure you
                                    don’t have any weapons on you,” 51 but was satisfied with his hot
                                    spot52 search and did not resume the pat-down of other areas
                                    where weapons are commonly hidden by suspects (e.g., ankles,
                                    shoes, under her hat, etc.).




46 Cory Christensen’s Body Worn Camera Video
47 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
48 Cory Christensen Deposition (p. 133, 135, 140)
49 Cory Christensen’s Deposition (p. 135)
50 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
51 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
52 Cory Christensen Deposition (p. 133, 135, 140)


                                                           Page 9 of 12
                                     2:19-cv-02148-CSB-EIL # 58-1                       Page 12 of 21
           Case No. 19-2148                                                                        Expert Opinion Report


                   C.        Methods used by Deputy Christensen to conduct the pat-down
                             search of Ms. Ayres followed best practices.

                             Law enforcement officers should not conduct non-custodial or consent
                             person searches alone. Deputy Christensen requested and waited for
                             Deputy Floyd to arrive before doing the pat-down search of Ms. Ayres.
                             When searching thoroughly for weapons, the safety of everyone involved
                             does not vary according to the suspect’s sex. The CCSO “trains deputies
                             to search all persons universally…consistent in the same manner
                             regardless of sex.” 53

                             The threat associated with concealed weapons goes beyond traditional
                             weapons like handguns and knives. “Weapons come in all sorts of
                             shapes, sizes, and disguises – cell phone guns, lipstick knives, credit card
                             razors, cigarette lighter switchblades, and stun guns, just to name a
                             few.”54

                             To avoid missing hidden weapons when conducting pat-down searches,
                             there are a variety of best practices55 officers can use such as: look for
                             unusual bulges or bulky clothing where a weapon could be hidden; place
                             or slide palms over area to be searched; or grab, pull and/or explore
                             outside of clothing.

                             Deputy Christensen followed best practices by “checking the exterior of
                             [Ms. Ayres’] clothing for any bulges that would resemble a weapon.” 56 He
                             saw that Ms. Ayres’ pants were “loose or baggy.” 57 Ms. Ayres’ pants “fit to
                             the point where you could not see any leg definition through them…and
                             seated lower on her hips rather than her waistline.” 58

                             “Every time [Deputy Christensen] encountered a weapon, it’s been located
                             along the subject’s waistline or in their pockets.”59 Deputy Christensen
                             used the palm of his hands when searching Ms. Ayres’ waist, thighs, and
                             rear pant pockets to feel for weapons. His fingers were together or “closed
                             [because] with your fingers open, you could miss [an] object.” 60 During
                             previous pat-down searches of other suspects, Deputy Christensen found
                             weapons…hidden in the loose fabric of baggy pants. 61 Deputy

53 Shane Cook’s Deposition (p. 86)
54 The Federal Law Enforcement Informer. Department of Homeland Security (April 2010)
55 The Federal Law Enforcement Informer. Department of Homeland Security (April 2010)
56 Cory Christensen’s Deposition (p. 99)
57 Cory Christensen’s Deposition (p. 99)
58 Cody Floyd’s Deposition (p. 137-138)
59 Cory Christensen’s Deposition (p. 179-180)
60 Cory Christensen’s Deposition (p. 103)
61 Cory Christensen’s Deposition (p. 143)


                                                             Page 10 of 12
                                   2:19-cv-02148-CSB-EIL # 58-1                    Page 13 of 21
          Case No. 19-2148                                                                    Expert Opinion Report


                           Christensen checked Ms. Ayres’ right back pocket a second time “due to it
                           being baggy to ensure there was no weapon inside.” 62

                           “It is not uncommon for male officers to search females inadequately for
                           fear of being complained on.” 63 Against this backdrop, Deputy
                           Christensen focused on hot spots64 to look for weapons and “immediately
                           concluded the search” 65 when Ms. Ayres said, “Whoa. Don’t touch my
                           butt” 66 and walked away. Deputy Christensen did not resume the pat-
                           down and search other areas where Ms. Ayres could have hidden a
                           weapon. Although Deputy Christensen’s decision to stop the pat-down
                           search was not an error, a reasonable officer could have interpreted Ms.
                           Ayres’ conduct as an attempt to distract Deputy Christensen from doing a
                           thorough pat-down search. For example, suspects are more likely to
                           physically move, resist, criticize, insult, or attempt to intimidate officers
                           who are on the cusp of finding incriminating evidence during a search.

                           Although not required by law, individual law enforcement agencies may, at
                           their own discretion, issue policies or provide additional training to address
                           searches conducted by officers on persons of the opposite sex. Most
                           agencies, including the CCSO, have policies that require the investigating
                           officer, witness and suspect to be of the same sex when conducting highly
                           intrusive strip and body cavity searches. Officers are generally allowed to
                           search suspects of the opposite sex for less intrusive pat-down and
                           incident to arrest searches. Some policies include specific nuances like
                           having a witness present and using the back or blade of the hand when
                           searching near female breasts or genital areas of either sex. Again,
                           agencies may implement pat-down search policies and protocols relevant
                           to a suspect’s sex, but it is not a national standard or requirement.

                           Deputy Christensen followed best practices by using the palms of his
                           gloved hands to conduct a brief pat-down search of Ms. Ayres for
                           weapons. Deputy Christensen focused on Ms. Ayres’ waistline and pant
                           pockets where her clothing was loose and, according to his training and
                           experience, most likely to conceal a weapon. To search Ms. Ayres’ front
                           and rear pant pockets thoroughly, Deputy Christensen needed to touch
                           her upper thighs and “swipe [his hand] across [the] butt.” 67 During a re-
                           check of Ms. Ayres’ right rear pocket, Deputy Christensen used his hand
                           to push the loose pant fabric inward toward her buttocks. Deputy

62 Cory Christensen’s Deposition (p. 102)
63 Spurling, Ryan. Female Search & Seizure; PoliceOne.com
64 Cory Christensen Deposition (p. 133, 135, 140)
65 Cory Christensen’s Deposition (p. 185)
66 Cory Christensen’s Body Worn Camera Video; Deputy Cody Floyd’s Body Worn Camera Video
67 Wylesha Ayres’ Deposition (p. 88)


                                                          Page 11 of 12
                                    2:19-cv-02148-CSB-EIL # 58-1    Page 14 of 21
          Case No. 19-2148                                                       Expert Opinion Report


                           Christensen did not reach into any pocket or touch Ms. Ayres’ bare skin at
                           any time during the pat-down. Deputy Christensen also did not search
                           anywhere above Ms. Ayres’ waist or search her crotch area.68

                  In summary, Deputy Christensen began the interaction by being “very nice” 69
                  about the Jeep’s expired registration and saying he would not issue a citation for
                  the violation. An officer in Deputy Christensen’s position could reasonably have
                  gone much further in his investigation by arresting Ms. Ayres and searching her
                  incident to arrest. The odor of marijuana and admission by Ms. Ayres that she
                  “had smoked earlier” 70 provided ample justification for Deputy Christensen to
                  conduct a bumper-to-bumper search of the Jeep; any investigation of the
                  occupant’s persons could have been head-to-toe. However, Deputy Christensen
                  used his discretion effectively. He recognized Ms. Graham’s “frustration about
                  wanting to get to work” 71 and chose to “make [the stop] quick”72 and as minimally
                  burdensome as possible for Ms. Ayres, Ms. Graham and the infant children.
                  Deputy Christensen focused his pat down on hot spots, allowed both infant
                  children to remain in the Jeep while searching its interior, and only issued Ms.
                  Ayres a citation for the driver’s license violation and not the registration violation.
                  Deputy Christensen took less than sixteen minutes to make sure the environment
                  was safe for everyone.

         IV.      Authorship

                  I, Jon B. Blum, spent a total of 38.50 hours reviewing case materials in Section I
                  and authoring this report at a rate of $175.00 per hour. See attached fee
                  schedule.


                  Signature: _____________________

                  Date: July 8, 2020




                                                *End of Report*




68 Wylesha Ayres’ Deposition (p. 77-78)
69 Letika Graham’s Deposition (p. 29)
70 Cory Christensen’s Body Worn Camera Video
71 Cory Christensen’s Body Worn Camera Video
72 Cory Christensen’s Body Worn Camera Video


                                                  Page 12 of 12
                    2:19-cv-02148-CSB-EIL # 58-1       Page 15 of 21

                                     JON B. BLUM
                         Jon@force-concepts.com • 919.524.2191
                         PO Box 295 • Willow Spring • NC • 27592



                                  Areas of Expertise

 Law enforcement best practices with specific expertise on recruitment and retention,
 training, curriculum development, use of force and emergency vehicle operations.

                               Professional Experience

FORCE CONCEPTS, Inc.
Vice President of Training & Development (2005-Present): Privately held company
provides consulting services for law enforcement and other public safety professionals.
Administer job task analyses to develop valid training programs and accountability
instruments. Develop government mandated curriculums for licensing, continued
employment or advanced in-service training. Trial consultant and expert witness on law
enforcement best practices. Achievements: Documenting Force curriculum is nationally
certified and approved in 35 states. More than 250K Documenting Force publications
sold in US & Canada. Awarded contracts to overhaul the Commonwealth of
Massachusetts (MPTC) and State of Washington (CJTC) basic law enforcement
certification curriculums.

NC Department of Justice / Justice Academy
Adjunct Instructor / Curriculum Developer (2002-Present): Develop, update and revise
Basic Law Enforcement Training and other state-mandated curricula.

International Assn. of Directors of Law Enforcement Standards & Training
Adjunct Instructor / Curriculum Developer (2014-Present): Develop and deliver training
curricula for law enforcement agencies throughout the United States. Includes
curriculum development for the USDOJ COPS Office and International Association of
Chiefs of Police.

Town of Garner Police Department
Personnel Manager & PIO (2002-2005): Internationally accredited agency with 68 full-
time employees protecting and serving 26,000 residents. Responsible for all agency
recruitment, personnel development, training and related compliance record systems.
Implement comprehensive short and long-term strategies to enhance community
relations, manage department’s overall image and create agency brand. Authored and
distributed press releases in a Top 20 market. Grant print, previously recorded, and live
television interview request from media. Achievements: Overhauled job applicant
selection process with quantifiable cognitive and physical skill tests. Created social
media and electronic platforms for cohesive messaging, timeliness, and efficiency.
Managed all media requests for nationally publicized and
unsolved death of 17-year old resident.




                                        Page 1 of 6
                     2:19-cv-02148-CSB-EIL # 58-1         Page 16 of 21


                                     JON B. BLUM
NC Department of Justice / Justice Academy
BLET Coordinator (1999-2002): Internationally accredited agency responsible for
State’s certification curriculums and training approximately 23K criminal justice
personnel annually throughout North Carolina and United States. Responsible for all
development aspects of state-mandated 17-week Basic Law Enforcement Training
(BLET or POST) certification curriculum. Collaborate with 300+ SMEs and practitioners
for 33 individual lessons. Develop practical skill exercise scripts and testing instruments.
Provide technical assistance to all 70+ training academies throughout the State. Chair
16-member committee, establish agendas and use consensus building skills to secure
agreements. Report research findings and make recommendations to NC Criminal
Justice Education & Training Commission. Achievements: Engineered state-wide
electronic distribution systems for training materials; Delivered Academy’s first distance
learning course; NC Attorney General’s Award for BLET leadership.

Town of Chapel-Hill, North Carolina
Reserve Police Officer (1999-2002): Voluntary part-time police officer used to
supplement full-time officer cadre. Required to work patrol or specialized events a
minimum of 10-hours per month.

Winston-Salem Police Department
Corporal/Police Officer (1991-1999): Internationally accredited agency with 720 full-time
employees protecting and serving 198K residents. Enforce criminal laws, investigate
violations and arrest offenders. Conduct interviews, complete official reports and testify
in both state and federal courts. First-line supervisor for 10 patrol division officers. Other
duty assignments included SWAT, Planning & Research Unit, Field Training Officer,
Academy Instructor, and Accreditation Coordinator. Achievements: Recruit Class XXIX
Colleague/Tise Award; Promotion to Corporal in 1995; DWI Enforcement Award; Citizen
Satisfaction Award.

International Association of Chiefs of Police
Adjunct Instructor (2000-2007): A nonprofit R&D organization with 20K members
serving law enforcement executives in 100+ countries. Provide technical assistance,
curriculum development and delivery for law enforcement executives on Use of Force,
Report Writing, Media Relations and Wellness Programs.

                                         Education

                        Master of Public Administration - MPA
                    University of North Carolina at Greensboro (1998)

                        Bachelor of Science - Criminal Justice
                     University of North Carolina at Charlotte (1991)




                                          Page 2 of 6
                   2:19-cv-02148-CSB-EIL # 58-1         Page 17 of 21


                                   JON B. BLUM
                                     Memberships

•   IADLEST
    International Association of Directors of Law Enforcement Standards and Training

•   IALEFI
    International Association of Law Enforcement Firearms Instructors

•   ILEETA
    International Law Enforcement Educators & Trainers


                               Certifications & Training

                      Basic Law Enforcement Training (BLET)
                        North Carolina Department of Justice

                       Advanced Law Enforcement Certificate
                         North Carolina Department of Justice

                             General Instructor (BLET)
                         North Carolina Department of Justice

                       Specialized Subject Control Instructor
                        North Carolina Department of Justice

                       Specialized Physical Fitness Instructor
                         North Carolina Department of Justice

                          Public Safety Fitness Specialist
                        Cooper Institute for Aerobics Research

                        Oleoresin Capsicum Spray Instructor
                                Federal Laboratories

                            RedMan Simulator Instructor
                                 H&K Industries

                                   Taser Instructor
                                  Taser International

                                   Baton Instructor
                                   ASP International




                                       Page 3 of 6
                        2:19-cv-02148-CSB-EIL # 58-1       Page 18 of 21


                                        JON B. BLUM
                              Featured Presentations (last 10 years)

•       Testing Standards for Law Enforcement
        International Association of Directors of Law Enforcement Standards and Training;
        Annual Training Conference; Milwaukee, WI

•       Changing the Classroom Paradigm
        International Association of Directors of Law Enforcement Standards and Training;
        Annual Training Conference; Boston, MA

•       Documenting the Use of Force
        International Association of Law Enforcement Firearms Instructor ATC; Orlando, FL
        & San Diego, CA; New Mexico Sheriff’s Association; Annual Training Conference;
        Albuquerque, NM

•       Suicide by Cop
        International Association of Law Enforcement Firearms Instructor ATC; West Palm
        Beach, Florida

•       Investigative Reports on the Use of Force
        North Carolina Internal Affairs Investigator’s Association ATC; Raleigh, North
        Carolina


                                            Publications


    •    Handguns: Ownership & Safety
         ISBN# 0-9786592-1-X

    •    Domestic Violence Investigations
         ISBN# 1-932990-16-X

    •    Documenting the Use of Force: Corrections
         ISBN# 1-932990-60-7

    •    Documenting the Use of Force: Police
         ISBN# 1-932990-15-1




                                            Page 4 of 6
                              2:19-cv-02148-CSB-EIL # 58-1               Page 19 of 21


                                                 JON B. BLUM
                                                     Case Vitae

Case                                                          #            Issues                                Notes
Jones v. City of Durham, et. al                          02CVS-2620        Vehicle Operations; Training         D
Hastings Massasoit v. Sheriff Lane Carter                04CV-0151         Use of Force; Training; Policy
Denton v. Franklin County Sheriff’s Dept.                05CVS-0298        Use of Force; Training; Policy
Blair v. County of Davidson                              05CV-0011         Use of Force; Training; Policy       R; D
Gentry v. Goforth & Davidson County Sheriff              07CVS-1586        Deadly Force; Training; Policy       R
McCloud v. Hildebrand & City of Hickory                  07CVS-2544        Deadly Force; Training; Policy       R; D
Absher v. Wilkes County Sheriff, et al.                  08CV-0107         Use of Force; Training; Policy       R; D
Cook v. County of Bladen                                 08CVS-0303        Deadly Force; Training; Policy       R
Lunsford v. Franklinton Police Department                08CVS-0567        Vehicle Operations; Training         R
Lyons v. Kings Mountain Police Department                08CVS-1373        Use of Force; Training; Policy       R
Barber v. City of Concord                               09CVS-16400        Vehicle Operations; Training         R
Robinson v. Bladen County Sheriff’s Office               7:10 CV146        Use of Force; Training; Policy       R
Catoe v. City of Columbia, SC                           09CP4005132        Deadly Force; Training; Policy       R; P
Michael Pyrtle v. Rockingham County Sheriff             1:10 CV-0683       Use of Force; Training; Policy       R; P; D
Patricia Jackson v. Wal-Mart                            CP-26-02175        Unlawful Restraint; Training         R; P; D; T
Ramsey v. Marion County                                     19407          Use of Force; Training; Policy       R
Wallace vs. City of Spring Lake                         10-CVS-6793        Search & Seizure; Training           R; D
Ballentine v. Town of Coats                              5:11-CV-524       Use of Force; Training; Policy       R
Strickland v. Town of Coats                              5:12-CV-630       Use of Force; Training; Policy       R
Foster v. Bradley County Tennessee                     1:12-CV-00179       Deadly Force; Training; Policy       R
Truhan v. Walston                                        12: CVS-450       Vehicle Operations; Policy           R
Booth v. Town of Weldon                                4:12-CV-117-D       Use of Force; Training; Policy
Smith v. Phillip Redmond, et al.                         5:12-CV-153       Arrest; Training; Retention          R; D
Lucas v. Brake                                         5:12-CV-735-FL      Use of Force; Training; Policy       R
Johnson v. City of Fayetteville                       5:12-CV-00456-F      Negligent Retention                  R
Carpenter v. Statesville Police Department               5:14-CV-16        False Arrest; Training               R
Stafford v. Guilford County Sheriff                      1:14-CV-267       Use of Force; Training; Policy       R
Suba v. City of Johns Creek                            1:14: EV-001901     Use of Force; Training; Policy
Jarrell v. Department of Public Safety                  IC# TA-24434       Emergency Vehicle Operations         P; D; T
Harrison v. City of Greenville, NC                     4:15-CV-00017       Use of Force; Training; Policy       R; P
Batchelor v. Geske, Holt, Newland & Hammond            5:15-CV-00122       Use of Force; Training; Policy       R
Iandolo v. City of Hickory Police Department            14 CVS 1160        Use of Force; Training; Policy       R
Anderson v. City of Greenville, SC                      6:15-CV-3259       Use of Force; Training; Policy       R
Swilling v. City of Greenville, SC                     14-CP-23-03013      Deadly Force; Training; Policy       R
Laba v. City of Charlotte                                3:15-CV-316       False Arrest; Training; Policy       R
 Notes column: R=Report/Affidavit submitted; D=Deposition taken; T=Trial testimony; P = retained by Plaintiff




                                                      Page 5 of 6
                              2:19-cv-02148-CSB-EIL # 58-1              Page 20 of 21


                                                 JON B. BLUM
                                                     Case Vitae


Case                                                          #            Issues                                Notes
Sierad v. Greenville County Sheriff (SC)               6:16-CV-02840       Use of Force                         R
Christian v. Anderson County Sheriff (SC)              8:16-CV-02338       Use of Force; Training; Policy       R
Ferrell v. Town of Lillington                          5:15-CV-00677       Emergency Vehicle Operations         R; P; D
State of North Carolina v. Joshua Hopkins                  Criminal        Use of Deadly Force                  R
Falls v. City of Greenville, SC                          2017-CP-23        Use of Force; Training
Burroughs v. Rockingham County Sheriff                   1:17-CV-462       Use of Deadly Force; Training        R
Mann v. City of Urbana, IL                               17-CV-2300        Use of Force                         R
Knibbs v. Momphard (Macon County Sheriff)              1:19-CV-00130       Use of Deadly Force; Training        P; R
Harris v. David Ramey (High Point Police Dept)           19-CVS-131        Use of Force                         R
Hyatt and Barrett v. Buncombe County Sheriff           1:19-CV-00250       Arrest, Search and Seizure
Ayres v. Champaign County Sheriff’s Office            Case No. 19-2148     Search & Seizure                     R
Dawson v. AnMed Health & City of Anderson              CP-400909           Search & Seizure
 Notes column: R=Report/Affidavit submitted; D=Deposition taken; T=Trial testimony; P = retained by Plaintiff




                                                      Page 6 of 6
                        2:19-cv-02148-CSB-EIL # 58-1             Page 21 of 21




                                       Jon B. Blum
                                   Expert Witness Services
                              PO Box 295; Willow Spring, NC 27592
                                        919.524.2191
                                   jon@force-concepts.com


Consultations: Preliminary discussions with potential clients are free.

Fees & Rates: A $1500.00 retainer fee is applied to services requested.

SERVICE                 DESCRIPTION                                                RATES
                        • Document review
Case                                                                               $175.00
                        • On-Site / Scene visits
Analysis                • Opinion report composition
                                                                                     Hour


Testimony               Does not include travel expenses
                                                                                   $300.00
Deposition                                                                           Hour


Testimony               Does not include travel expenses
                                                                                   $2500.00
Trial                                                                                Day


Travel                  Roundtrip travel less than 300 miles from Willow Spring,    $75.00
Day                     NC. Includes mileage, tolls, parking and per diem.          Hour*

                        Roundtrip travel greater than 300 miles from Willow
Travel (per diem)       Spring NC. Includes mileage (or rental car), per diem
                                                                                   $400.00
Overnight                                                                            Day*
                        and lodging. Does not include air expenses.
*Updated January 2020
